DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of Claims 
Claims 1-15 are pending in this instant application per original claims filed on 06/29/2021 by Applicant, wherein Claims 1, 14 and 15 are three/3 independent claims reciting method, processor and computer-readable medium claims with Claims 2-13 dependent on said method independent Claim 1 only.  
Two/2 IDSs have been filed by the Applicant so far on 06-29-2021 & 10-22-2021 that have been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 29 JUNE 2021 for its original application of the same date that is titled:           “Real Time Selection of Payment Account”.             
Accordingly, pending Claims 1-15 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 14 and 15 are independent method, processor and computer-readable medium claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites a method for processing a transaction with limitations of:  receiving an indication of a preferred unique identifier, receiving an authorization request comprising either the first unique identifier or a tokenized identifier associated with the first unique identifier, and processing the authorization request based on the preferred unique identifier.  In other words, this invention provides a method and system allowing a consumer to update (secondary) payment credentials linked to a single set of main (first) payment credentials (per Abstract).  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices (payments), and/or commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations), and/or managing behavior or relationships or interactions between people (following rules or instructions), but for the recitation of generic computer/s and/or computer component/s such as a data processing system and/or a server.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).                

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of steps performed by a data processing system and a server of an acquirer.  These elements are considered extra-solution activities.  The devices and mobile devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (to include a data processing system and a server of an acquirer).   These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of a data processing system and a server of an acquirer, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, Applicant’s own Specification in paras [0023] and [0025] disclose --- {[0023] The present invention provides methods and systems for allowing a consumer to make dynamic selections of a number of different authorization credentials linked to a main payment credential. In some embodiments, the main payment credential is the primary account number (main PAN) of a payment card, such as a debit card, credit card or prepaid card.  A number of other payment credentials (preferred PANs or PPANs) are linked to the main payment credential in a credential selection database that is maintained by a data processing system such as a server of a payment processing network.   Before initiating a transaction at a merchant point of sale terminal, a consumer uses a software application to register a selection to indicate that of one of the linked payment credentials should be used in preference to the main payment credential for a transaction initiated using the main payment credential.  Upon receiving a transaction authorization request comprising the main PAN, the data processing system determines the selected payment credential should be used in preference to the main payment credential.  During processing of the transaction, the authorization request message is updated to include the selected payment credential and thereafter processed as a transaction that was initiated using the selected payment credential.  ………  [0025] The system includes a communication device 110 operated by a consumer, a main issuer server 102, a secondary issuer server 103, an data processing server 106 of a payment network, a credential selection server 105, a tokenization service server 108, a point of sale (POS) terminal 103 of a merchant, and a merchant acquirer server 107.  The communication device 110 may be a smartphone, tablet, laptop, wearable device, etc.; essentially any data processing device capable of fulfilling the requirements of the invention as detailed below.”} ---and indicate that the concepts of using a data processing system and a server is conventional.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent processor Claim 14 and independent computer-readable medium Claim 15, which perform the steps similar to those of the independent method Claim 1.  Furthermore, the limitations of dependent method Claims 2-13, further narrow the independent apparatus Claim 1 with additional steps and limitations (e.g., receiving an electronic message from a consumer device;  creating or modifying a first mapping record;  identifying the first mapping record; extracting from the first mapping record;  modifying the first mapping record;  identifying a preferred mapping record;  receiving a preference selection from a consumer device;  receiving cryptographic data in the authorisation request;  replacing the first unique identifier in the authorisation request with the preferred unique identifier;  etc.), and do not resolve the issues raised in rejection of the independent apparatus Claim 1.               
Therefore, said Claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            


 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-15 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-13 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2022/ 0270078 filed by Pomeroy et al. (hereinafter “Pomeroy”) in view of Pub. No. US 2015/ 0230045 filed by Johnson et al. (hereinafter “Johnson”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       
With respect to Claim 1, Pomeroy teaches ---   
1.     A computer-implemented method for processing a transaction, the method 
performed by a data processing system, the method comprising:    
(see at least:   Pomeroy Abstract and Summary in paras [0006]-[0008];  & paras [0036],  [0055] & [0060] for transaction processing system 100 and datastore 180;  & para [0045] about {“… Such formatting may relate to the particulars of information/data contained upon or associated with a given value token (e.g., type of card number, security code, etc.) and/or the formatting of information or data associated with a particular transaction (e.g., the characteristics, organization, packaging, etc. of data such as card type, transaction type, security code, etc. into messaging fields or other data formats for receipt/transmission while processing a transaction).…Preferably, the third party administrator maintains a database of a plurality of transaction formats associated with a plurality of retailers.  After determining the identity of the retailer associated with the transaction, the third party administrator identifies the associated transaction format for the identified retailer using the format database and all subsequent processing is performed using the retailer-specific transaction format and vocabulary. …”};  & para [0047] about {“… Often, the third party administrator is the only entity with the knowledge and expertise (e.g., a database of required transaction formats) to process financial reconciliations or other transactions associated with an electronic prepaid account associated with a given issuer.  For example, a third party administrator may be the only entity capable of matching a particular transaction on the retailer's book to a particular use of a value token or electronic wallet. …”};  which together are the same as claimed limitations above)               


Pomeroy teaches ---  
receiving an indication of (a preferred unique identifier) to be used in preference to a first unique identifier when processing an authorization request;        
(see at least:   Pomeroy ibidem and citations listed above;  & para [0063] about {“The point of 
sale interpretation unit 101 and the point of sale transaction unit 104 communicate with the point of sale processing unit 105.  The point of sale processing unit 105 can comprise a CPU or other type of processing device accepted for use in the industry.  The point of sale interpretation unit 101 communicates authentication information 102 to the point of sale processing unit 105.  The point of sale transaction unit 104 communicates the request 103 for an electronic wallet transaction to the point of sale processing unit 105.  The point of sale processing unit 105 may combine this information to communicate with the electronic value token transaction computer 150 (e.g., transmits a message requesting an electronic wallet transaction along with the associated transaction and/or authentication data). In an embodiment, the point of sale processing unit 105 stores and/or receives from the electronic value token transaction computer 150 (or a sub-administrator or unit associated therewith, such as a sub-wallet administrator) a transaction format associated with the POS retailer and/or associated with a given transaction type and/or value token, and such transaction format may be used to format the transaction request or message, to prompt the user for further information, or for other data gathering or transmit/ receive features at the point of sale. …”};  & para [0203] about {“…… In another embodiment, a SAFE account 555 can be created via the user's submission of an alternative unique user identifier (e.g., address, phone number, Social Security Number, user generated user name, or combinations thereof), authorization validator (e.g., password, biometric ID, security question answer, or combinations thereof), and the submission of user contact information (e.g., mobile number, social media account, Skype number, or combinations thereof).  After creation of the SAFE account 555, the user can access the account by logging onto a SAFE account website 519 (or accessing the SAFE account via a SAFE account mobile app 520 or mobile website 553) and providing the requisite unique user identification and authorization validator (e.g., email address and password, respectively).  In an embodiment, a SAFE account will remain active indefinitely, regardless of the balance maintained in the SAFE, e.g., regardless if there is $0 in the SAFE.”};  
which together are the same as claimed limitations above to include ‘a first unique identifier’)         

Pomeroy teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a preferred unique identifier’.  However, Johnson teaches it explicitly.            
(see at least:   Johnson Abstract and Brief Description in paras [0007]-[0046];  & para [0010] about {“The at least one memory is also preferably operable to store unique identifiers corresponding to proximity broadcasting devices.  In such a preferred mobile device the at least one processor also preferably records the unique identifier corresponding to the proximity broadcasting device and records the time and date the transmission from the proximity broadcasting device is received. …”};  & para [0015] about {“The method also preferably includes: recording the unique identifier corresponding to the proximity broadcasting device; recording the time and date the transmission from the proximity broadcasting device is received; receiving a second transmission from a second proximity broadcasting device, the second transmission being a data packet that includes a second unique identifier corresponding to the second proximity broadcasting device; identifying a second proximity broadcasting system corresponding to the second proximity broadcasting device based on the second unique identifier; recording the second unique identifier corresponding to the second proximity broadcasting device; recording the time and date the second transmission from the second proximity broadcasting device is received; and selecting the at least one transaction data set corresponding to the proximity broadcasting system having the most recently received transmission from a proximity broadcasting device from among the plurality of transaction data sets.”};  & para [0034] about {“Preferably, if the unique identifier received in the second scan to the unique identifier received from the first scan does not match, the at least one processor is further configured to determine, using the unique identifier received in the second transmission, whether the terminal sending the second transmission is the predetermined type of terminal, and the processing of one or more commands remains enabled if the terminal sending the second transmission is the predetermined type of terminal.”};  & para [0038] about {“If the unique identifier received in the second scan to the unique identifier received from the first scan does not match, the method preferably includes determining, using the unique identifier received in the second transmission, whether the terminal sending the second transmission is the predetermined type of terminal and determining that processing of one or more commands remains enabled if the terminal sending the second transmission is the predetermined type of terminal.”};  which together are the same as claimed limitations above including ‘a preferred unique identifier’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pomeroy with the teachings of Johnson.  The motivation to combine these references would be to provide a convenient and user-friendly approach by which consumers can manage funds access across a plurality of stored-value cards, e.g., reloadable stored-value cards, and via a plurality of reload cards (see para [0005] of Pomeroy), and to provide mobile devices, methods, and programs to utilize the unique identifier from BLE beacons to perform a variety of actions that may include improving the ease of use of the mobile device in a mobile commerce environment (see para [0006] of Johnson).           


Pomeroy and Johnson teach ---          
receiving, from a server of an acquirer, an authorization request comprising either the first unique identifier or a tokenized identifier associated with the first unique identifier;      
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and ‘first unique identifier’;  & para [0248] about {“…The e-wallet user interfacing with kiosk 189 can result in the e-wallet user being presented with a screen display such as is depicted in FIG.  6C. Besides providing the e-wallet user with the ability to review the contents of the e-wallet, the display allows the e-wallet user to select an “Exchange” tab from the available functionalities.   The “Exchange” tab will then present the e-wallet user with the options available for electronic value token exchange.  As depicted in FIG. 6D, such options can comprise: (1) view a selection of electronic value token(s) available for acquisition; (2) view the selection of electronic value token(s) presently residing in e-wallet; (3) view the various exchange rates for the identified electronic value token(s) for acquisition as calculated in view of the electronic value tokens selected for removal (exchange) from the e-wallet (exchange rates may vary based on types/ retailers of electronic value tokens selected for exchange); (4) view options for satisfying exchange rate (e.g., (i) reduction in value of electronic value token selected for acquisition to meet the exchange rate or (ii) application of the amount of the exchange rate to some other asset residing in the e-wallet such as a credit card value token or a debit card value token); (5) view a selection of options for delivery of the electronic value  token selected for acquisition such as (i) delivery into the e-wallet (or sub-wallet), (ii) delivery via email, SMS, social media, or other electronic method to a personal digital assistant or computer, (iii) print out of a tangible version of the electronic value token (e.g., via print on receipt-type capability as described in U.S. patent application Ser. No. 12/719,741 which is incorporated by reference in its entirety) at the kiosk or other user-selected print device.  The user may make its desired selections in response to the information provided in each of the above-describe screens, as each of the described screen view options include functionality allowing for selection of the displayed options.  In this example, the user selects that the Retailer B $25.00 electronic value token residing in the e-wallet is to be exchanged for a Retailer A electronic value token.  As a result, the electronic value token exchange program prompts the kiosk 189 to display that the requested exchange will result in the user acquiring a Retailer A electronic value token in the amount of $24.75 if the user selects that the exchange rate be applied against the value of the Retailer A electronic value token (the exchange rate will vary from transaction to transaction, the exchange rate could be any value, e.g., $0.001 to $10.00, or any values below, within, or above this range).  The user makes such selection. …”};  which together are the same as claimed limitations above)            
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)         


Pomeroy and Johnson teach ---      
and      processing the authorization request based on the preferred unique identifier.
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      




Dependent Claims 2-3 & 5-7 are rejected under 35 USC 103 as unpatentable over Pomeroy in view of Johnson as applied to the rejection of independent Claim 1 above, and further in view of US Patent no. 6,577,714 issued to Darcie et al. (hereinafter “Darcie”), and as described below for each claim/ limitation.             

With respect to Claim 2, Pomeroy and Johnson teach ---          
2.     The computer-implemented method of claim 1, wherein receiving an indication of a preferred unique identifier comprises:          
receiving an electronic message from a consumer device, the message including either the first unique identifier or an alias for the first unique identifier and either the preferred 
unique identifier or an alias for the preferred unique identifier;  and        
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      


Pomeroy and Johnson teach ---          
creating or modifying (a first mapping record in a credential selection database) so that the first mapping record associates the first unique identifier with the preferred unique identifier;    and  
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      

Pomeroy and Johnson teach as disclosed above, but they may not explicitly disclose about ‘a first mapping record in a credential selection database’.  However, Darcie teaches them explicitly.            
(see at least:   Darcie Abstract and Summary of the Invention in C1,~L65 to C2,~L40;  & C7, ~L29-45 about {“…… In response to a user's commands as discussed in more detail hereinafter, database handler 32 retrieves a selected map tile, and displays all the objects indicated in the corresponding object list of the map record. As stated in Table 1, some locations on the displayed map may be responsive to selection commands of the user.  When any of these locations is selected by the user, database handler 32 retrieves the unique identifier number associated with that location, and accesses the directory database file 26, based on that identifier number.”};  & C7,~L46-67 about {“…… Thus, in response to a user's commands, database handler 32 retrieves a selected map tile and will display, one or more virtual locations indicated in the object list of the map record, in addition to any real locations indicated in the object list.  When a virtual location is selected by a user, database handler 32 retrieves the identifier number associated with that location and accesses the directory database file 26 to retrieve the virtual location's directory record. …”};  & C8,~L57 to C9,~L2 about {“The next field in the record contains information relating to longitude and latitude coordinates of the listed entity in conjunction with map tiles associated with the record.  The longitude and latitude coordinates are preferably based on a universal geographic reference system.  Advantageously, in accordance with one embodiment of the invention, when a record from directory database file 26 is selected, database handler 32 retrieves the longitude and latitude information associated with the record and derives the map tiles that include the location of the record based on that longitude and latitude information.  It is to be noted that there may be many map tiles with various scale levels that include the regions identified by the longitude and latitude information.”}; which are the same as claimed limitations above to include ‘a first mapping record in a credential selection database’)             

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pomeroy and Johnson with teachings of Darcie.  The motivation to combine these references would be to provide a convenient and user-friendly approach by which consumers can manage funds access across a plurality of stored-value cards, e.g., reloadable stored-value cards, and via a plurality of reload cards (see para [0005] of Pomeroy), and to provide mobile devices, methods, and programs to utilize the unique identifier from BLE beacons to perform a variety of actions that may include improving the ease of use of the mobile device in a mobile commerce environment (see para [0006] of Johnson), and to provide a directory assistance system that allows users to locate listings in conjunction with geographical information related to such listings (see C1,~L60-62 of Darcie).             


Pomeroy, Johnson and Darcie teach ---          
wherein processing the authorization request based on the preferred unique identifier 
comprises:     
identifying the first mapping record by performing a lookup in the credential selection database using the first unique identifier;    
extracting from the first mapping record the preferred unique identifier;     
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      
(see at least:  Darcie ibidem and citations listed above to include ‘a first mapping record in a credential selection database’;  & C15,~L64 to C16,~L25 about {“…… Furthermore, the identification number (ID#) relating to all the found records are advantageously provided in the "directory reference" object of a map database object list related to a found map tile.  This provision allows the user to use the cursor to select any one of the found locations on the map and to thereafter establish a connection.  For example, if a user selects a virtual location and requests a voice call, as described in more detail hereinafter, database handler 32 will use the identifier number of the selected location (as contained in the map tile's object list) to find the corresponding record in the directory database file 26.  As previously discussed, the retrieved record will include a redirection address to a real location's record. …”};  which together are the same as claimed limitations above)             


Pomeroy, Johnson and Darcie teach ---            
generating a modified authorisation request message comprising the preferred unique identifier;     and       
transmitting the modified authorisation request message to a server of an issuer associated with the preferred unique identifier.           
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’;  & para [0078] about {“… In other words, the authorization unit 157 will check the data fields in the request to confirm that the fields are populated with data and that the data is in the correct format (e.g., length, alphanumeric format). If the request is improperly formatted, the authorization unit 157 will reject the request, or in some embodiments may retrieve the proper format (e.g., from a format database) and modify the transaction request to comply with the proper format. The authorization unit 157 also performs various validation checks on the request.  The authorization unit 157 verifies card-related transaction information based on an analysis of several criteria, …”};  & para [0094] about {“The request, however, may be modified for other reasons unrelated to the add token decision & forwarded to the appropriate one of the issuers' authorization systems 160 as part of the reconciliation process,  …”};  & para [0105] about {“In at least one embodiment, the electronic value token transaction computer 150 modifies the request (e.g., applies a required format) and forwards the modified request to the appropriate one of the issuers' authorization systems 160, which receives the modified request and acts upon same, for example authorizing and/or processing the request to redeem the electronic value token and updating a datastore accordingly. …”};  & para [0125] about {“…The message modification unit may adjust the messages and requests so that multiple units, sub-components/processors, or third party administrators can recognize and correctly interpret the messages. For example, after the electronic value token transaction computer 150 determines the individual issuers' authorization systems 160 associated with the request, the message modification unit 154 accesses the database 180 to determine the appropriate transaction messaging formats for each individual issuers' authorization systems 160 and then formats the subsequent communications to said individual issuers' authorization systems 160 using the individual issuers' authorization systems 160 specified/preferred transaction format and vocabulary. …”};  & para [0128] about {“The authorization unit 157 will validate the formatting of the wallet (e.g., primary or sub-wallet) transaction request received from the E-Wallet Aggregator System 1000.  In other words, the authorization unit 157 will check the data fields in the request to confirm that the fields are populated with data and that the data is in the correct format (e.g., length, alphanumeric format).  If the request is improperly formatted, the authorization unit 157 will reject the request, or in some embodiments may retrieve the proper format (e.g., from a format database) and modify the transaction request to comply with the proper format.  The authorization unit 157 also performs various validation checks on the transaction request.  The authorization unit 157 verifies card-related transaction information based on an analysis of several criteria,…”};  & para [0157] about {“In at least one embodiment, the electronic value token transaction computer 150 modifies the request and forwards the modified request to the appropriate one of the issuers' authorization systems 160, which receives the modified request and acts upon same, for example authorizing and/or processing the request to redeem the electronic value token and updating a datastore accordingly. …”};  & para [0186] about {“The message modification unit 154 modifies the messages 106 and 110 to add value added information into the messages. For example, if it is determined by the value added determination unit 153 that a value token to be added is eligible for a value added bonus, the message 106 received from the point of sale device 111 is modified by the message modification unit 154 to include the determined value added bonus and is then forwarded as message 109 to the appropriate issuers' authorization system 160 for authorizing the request for the amount specified in the activation request plus the value added bonus. …”};  which together are the same as claimed limitations above to include ‘a/the modified authorisation request message’)       
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      
(see at least:  Darcie ibidem and citations listed above to include ‘a first mapping record in a credential selection database’)         



With respect to Claim 3, Pomeroy, Johnson and Darcie teach ---          
3.     The computer-implemented method of claim 2, wherein modifying the first mapping record in the credential selection database comprises replacing a previously stored unique identifier with the preferred unique identifier.            
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’ and ‘a/the modified authorisation request message’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      
(see at least:  Darcie ibidem and citations listed above to include ‘a first mapping record in a credential selection database’)          



With respect to Claim 5, Pomeroy, Johnson and Darcie teach ---          
5.     The computer-implemented method of claim 1, further comprising:       
identifying, based on the indication of the preferred unique identifier, a preferred mapping record in a credential selection database, wherein the credential selection database comprises a set of mapping records, wherein each mapping record of the set of mapping records comprises 22MA0044 (P08530-US-UTIL2) a mapping between the first unique identifier and a respective identifier, and wherein the preferred mapping record comprises a mapping between the first unique identifier and the preferred unique identifier.            
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’ and ‘a/the modified authorisation request message’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      
(see at least:  Darcie ibidem and citations listed above to include ‘a first mapping record in a credential selection database’)          




With respect to Claim 6, Pomeroy, Johnson and Darcie teach ---          
6.     The computer-implemented method of claim 5, wherein the indication of the preferred unique identifier is a tag included in the authorization request, and wherein identifying the preferred mapping record in the credential selection database comprises:     performing a lookup in the credential selection database based on data held in the tag.  
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’ and ‘a/the modified authorisation request message’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      
(see at least:  Darcie ibidem and citations listed above to include ‘a first mapping record in a credential selection database’)          



With respect to Claim 7, Pomeroy, Johnson and Darcie teach ---          
7.     The computer-implemented method of claim 6, the method further comprising:       receiving a preference selection from a consumer device indicating that the preferred unique identifier associated with the preferred mapping record is selected for use in transactions initiated using the first unique identifier; and sending an instruction to the consumer device to update chip data stored on the consumer device such that the chip data includes the data held in the tag.            
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’ and ‘a/the modified authorisation request message’)           
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      
(see at least:  Darcie ibidem and citations listed above to include ‘a first mapping record in a credential selection database’)          




Dependent Claims 4, 8 & 13 are rejected under 35 USC 103 as unpatentable over Pomeroy in view of Johnson as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 4, Pomeroy and Johnson teach ---          
4.     The computer-implemented method of claim 1, wherein the indication of the preferred unique identifier is included in the authorization request.         
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’ and ‘a/the modified authorisation request message’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      



With respect to Claim 8, Pomeroy and Johnson teach ---          
8.     The computer-implemented method of claim 1, wherein the indication of the preferred unique identifier comprises a time stamp.       
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’ and ‘a/the modified authorisation request message’;  & Table 16E for disclosure of ‘Time Stamp’ thrice therein)          
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      



With respect to Claim 13, Pomeroy and Johnson teach ---          
13. The computer-implemented method of claim 1, wherein the preferred unique identifier is a payment credential associated with a different product, issuer, and/or payment account to the first unique identifier.            
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’ and ‘a/the modified authorisation request message’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’; & paras [0011], [0016], [0020], [0059], [0080], [0083] & [0091] for payment credentials;  & para [0071] for payment applet, payment credentials and payment service;  & paras [0074], [0090], [0092] & [0094] for payment widget 148 and payment credentials;  & para [0093] for payment widget 148, payment applet 134, payment credential/s;  which together are the same as claimed limitations above to include ‘a payment credential’)    




Dependent Claims 9-10 are rejected under 35 USC 103 as unpatentable over Pomeroy in view of Johnson as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2022/ 0020016 filed by Scott et al. (hereinafter “Scott”), and as described below for each claim/ limitation.             

With respect to Claim 9, Pomeroy and Johnson teach ---          
9.     The computer-implemented method of claim 1, further comprising:       
receiving (cryptographic data) in the authorisation request, (the cryptographic data   corresponding to a payment card) used in the transaction;      
validating (the cryptographic data);     and     
upon validating (the cryptographic data), including in the modified authorisation request message a flag indicating that validation has been performed and the results of the validation.  
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’ and ‘a/the modified authorisation request message’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      

Pomeroy and Johnson teach as disclosed above, but they may not explicitly disclose about ‘cryptographic data’ and ‘the cryptographic data corresponding to a payment card’ and ‘the cryptographic data’.  However, Scott teaches them explicitly.            
(see at least:   Scott Abstract;  & para [0011] about {“…… As another example, a certificate or secure cryptogram associated with one merchant or FI may not be accepted by another, with the result that secure payment tokens stored in a virtual wallet on a mobile or desktop device may not necessarily be useful to complete transactions.”};  & para [0106] about {“In some embodiments, mobile device 110, 600 may further include one or more secure elements 618 configured as a tamper-resistant, limited-access storage environment for sensitive data and other information, such as payment credentials or cryptographic data and programming structures, as will be described further below. …”};  & para [0121] about {“…… Additionally, as explained further below, merchant application 114, 630 as well as wallet application 112, 622 may also be in communication with remote server(s) 800 in order to obtain authorization, such as in the form of a certificate or other cryptographic data, for a pending or future transaction initiated by the user on mobile device 110, 600.”};  & para [0142] about {“… For example, wallet application 112, 622 may be provisioned with a private key and/or other cryptographic data that may be used to ensure that the merchant's certificate is valid.  If a wallet application 112, 622 is not able to verify the merchant's certificate, the query sent by merchant application 114, 630 can be denied; optionally the wallet application 112, 622 can generate a request targeted to either or both of the user of the device 110, 110′, 600 and merchant 136, 136′, 910 to retry or override the denial of authorization. …”};  which together are the same as claimed limitations above to include ‘cryptographic data’, ‘the cryptographic data corresponding to a payment card’ and ‘the cryptographic data’)         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pomeroy and Johnson with teachings of Scott.  The motivation to combine these references would be to provide a convenient and user-friendly approach by which consumers can manage funds access across a plurality of stored-value cards, e.g., reloadable stored-value cards, and via a plurality of reload cards (see para [0005] of Pomeroy), and to provide mobile devices, methods, and programs to utilize the unique identifier from BLE beacons to perform a variety of actions that may include improving the ease of use of the mobile device in a mobile commerce environment (see para [0006] of Johnson), and to provide a certificate or secure cryptogram associated with one merchant for the processing of insecure transactions and transaction data through the use of computer communication networks, the provision of a user's credit card information, such as the card issuer, credit card number, expiry date, etc., directly into a merchant application or other interface to initiate such payment (see paras [0010]-[0011] of Scott).         



With respect to Claim 10, Pomeroy, Johnson and Scott teach ---          
10.     The computer-implemented method of claim 1, further comprising:        
receiving cryptographic data in the authorisation request message, the cryptographic data corresponding to a payment card used in the transaction;        
validating the cryptographic data; in the event of successful validation, setting a transaction type value of the modified transaction request message equal to a transaction type that does not require cryptographic data.             
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’ and ‘a/the modified authorisation request message’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      
(see at least:  Scott ibidem and citations listed above to include ‘cryptographic data’, ‘the cryptographic data corresponding to a payment card’ and ‘the cryptographic data’)          




Dependent Claim 11 is rejected under 35 USC 103 as unpatentable over Pomeroy in view of Johnson as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2022/ 0253832 filed by Hammad et al. (hereinafter “Hammad”), and as described below for each claim/ limitation.             
With respect to Claim 11, Pomeroy and Johnson teach ---          
11. The computer-implemented method of claim 1, wherein processing the authorization 
request based on the preferred unique identifier comprises any one of:       
replacing the first unique identifier in the authorisation request with the preferred unique identifier; 23MA0044 (P08530-US-UTIL2)     
appending the preferred unique identifier to the authorisation request;     and       
generating (a new authorisation request), inserting the preferred unique identifier into (the new authorisation request) to form a modified authorisation request and processing the modified authorisation request in place of the authorisation request.         
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and ‘first unique identifier’ and ‘a/the modified authorisation request message’)     
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      

Pomeroy and Johnson teach as disclosed above, but they may not explicitly disclose about ‘a/the new authorisation request’.  However, Hammad teaches it explicitly.            
(see at least:   Hammad Abstract;  & para [0067] about {“……see e.g., 430-431, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message 431 to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction.”};  & para [0079] about {“In some implementations, an issuer server may parse the authorization request(s), & based on the request details may query a user profile database for data associated with an account linked to the user. …… In some implementations, if at least one issuer server determines, e.g., 519, that the user cannot pay for the transaction using the funds available in the account, see e.g., 520, option “No,” the pay network server may request payment options again from the user (see e.g., 521, option “No,” by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction. …”};  which together are the same as claimed limitations above to include ‘a/the new authorisation request’)            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pomeroy and Johnson with teachings of Hammad.  The motivation to combine these references would be to provide a convenient and user-friendly approach by which consumers can manage funds access across a plurality of stored-value cards, e.g., reloadable stored-value cards, and via a plurality of reload cards (see para [0005] of Pomeroy), and to provide mobile devices, methods, and programs to utilize the unique identifier from BLE beacons to perform a variety of actions that may include improving the ease of use of the mobile device in a mobile commerce environment (see para [0006] of Johnson), and to provide payment options for consumer transactions that are properly approved for satisfactory consummation of such transactions (see para [0004] of Hammad).              




Dependent Claim 12 is rejected under 35 USC 103 as unpatentable over 
Pomeroy in view of Johnson as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2016/ 0148197 filed by Dimmick, James (hereinafter “Dimmick”), and as described below for each claim/ limitation.             

With respect to Claim 12, Pomeroy and Johnson teach ---          
12. The computer-implemented method of claim 1, wherein the tokenized identifier is (a 
digital PAN, DPAN,) and wherein the method further comprises:       
(detokenizing the DPAN) to obtain the first unique identifier.            
(see at least:   Pomeroy ibidem and citations listed above to include ‘authorization validator’ and 
‘first unique identifier’)         
(see at least:  Johnson ibidem and citations listed above to include ‘a preferred unique identifier’)      

Pomeroy and Johnson teach as disclosed above, but they may not explicitly disclose about ‘a digital PAN, DPAN’ and ‘detokenizing the DPAN’.  However, Dimmick teaches them explicitly.            
(see at least:   Dimmick Abstract and Summary in paras [0005]-[0010];  & para [0076] about {“The detokenization module 170F may comprise code that causes the processor 170A to detokenize payment tokens.  For example, the detokenization module 170F may contain logic that causes the processor 170A to identify a token record associated with a payment token in the token record database 170C.  A set of payment credentials associated with the payment token (as indicated in the token record) can then be identified.  In some embodiments, the detokenization module 170F may detokenize a payment token in response to a detokenization request message (e.g., received from the authorization entity computer 160, the transaction processing computer 150, or any other suitable entity).”};  & para [0082] about {“At step S606, the resource provider computer 630, may determine that a payment token may be requested for the payment credentials.  For example, in some embodiments, the resource provider computer 630 may recognize that the payment credentials include a PAN and not a payment token.  The first six digits of a PAN may include a BIN, so if a valid BIN is present in the payment credentials, then it may be determined that the payment credentials include a PAN.  In some embodiments, a payment token may be requested for certain types of payment devices 615, such as payment devices 615 that are associated with a certain authorizing entity computer 660 or transaction processing computer 650.”};  & paras [0095], [0100], [0117] & [0144] for detokenizing the payment token;  which together are the same as claimed limitations above to include ‘a/the digital PAN, DPAN’ and ‘detokenizing the DPAN’)             

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pomeroy and Johnson with teachings of Dimmick.  The motivation to combine these references would be to provide a convenient and user-friendly approach by which consumers can manage funds access across a plurality of stored-value cards, e.g., reloadable stored-value cards, and via a plurality of reload cards (see para [0005] of Pomeroy), and to provide mobile devices, methods, and programs to utilize the unique identifier from BLE beacons to perform a variety of actions that may include improving the ease of use of the mobile device in a mobile commerce environment (see para [0006] of Johnson), and to provide tokens that can be used to protect sensitive information, such as account numbers, and tokens may only be valid under certain circumstances, such that if a token is compromised may not pose a security threat (see para [0002] of Dimmick).          




With respect to Claim 14, the limitations of this processor/s claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-13 as described above using cited references of Pomeroy, Johnson, Darcie, Scott, Hammad and Dimmick, because the limitations of this processor/s Claim 14 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-13 as described above.                    


With respect to Claim 15, the limitations of this computer-readable medium claim 
are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-13 as described above using cited references of Pomeroy, Johnson, Darcie, Scott, Hammad and Dimmick, because the limitations of this computer-readable medium Claim 15 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-13 as described above.                    

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.              

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691